                                                                          DISTRICT OF OREGON
                                                                               FILED
                                                                             October 02, 2018
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an Order of the Court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                              UNITED STATES BANKRUPTCY COURT
10                                 FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   PETER SZANTO,                                 )   16-33185-pcm7
                                                   )
13                                                 )   ORDER GRANTING TRUSTEE’S
                                                   )   MOTION FOR CONTEMPT (DOC. 533)
14                                                 )
                                  Debtor.          )
15                                                 )
16        The Chapter 7 Trustee’s motion for contempt as to the debtor, Peter
17   Szanto (the Trustee’s Motion)(Doc. 533) came on for evidentiary hearing
18   on August 23, 2018, before the Honorable Peter C. McKittrick, presiding.
19   The court having considered the Trustee’s Motion, the debtor’s opposition
20   and the evidence offered at the hearing,
21        IT IS HEREBY ORDERED that the court finds the debtor in contempt as
22   stated by the court in its oral findings of fact and conclusions of law.
23        IT IS FURTHER ORDERED that the debtor shall sign copies of the
24   Authorization to Disclose Financial Records directed to HSBC Bank, as
25   modified, and the Account Fund Transfer Forms with HSBC Bank Singapore
26   Ltd. and HSBC Bank Australia Ltd., attached hereto as Exhibit 1, and


     Page 1 -    ORDER GRANTING TRUSTEE’S MOTION FOR CONTEMPT (DOC. 533)


                          Case 16-33185-pcm7   Doc 590   Filed 10/02/18
 1   deliver those signed copies to the Trustee no later than October 12,
 2   2018, by Federal Express or some other form of delivery that provides a
 3   tracking method.    If the debtor refuses to sign and deliver any of the
 4   documents attached as Exhibit 1, the Trustee may bring this matter before
 5   the court on further motion for contempt for the debtor’s failure to
 6   comply with this order and the court’s order of December 5, 2017.
 7         IT IS FURTHER ORDERED that the debtor must surrender to the Trustee
 8   all funds that constitute property of the estate and take all actions and
 9   execute all such documents necessary to assist the Trustee in obtaining
10   turnover of all property of the bankruptcy estate that was transferred to
11   and/or on deposit with HSBC Bank Australia Ltd. and/or HSBC Bank
12   Singapore Ltd.   The Court makes no findings with regard to whether the
13   debtor knew or was aware that he opened foreign accounts in Singapore and
14   Australia.
15         IT IS FURTHER ORDERED that nothing in this order excuses the debtor
16   from performing his duties imposed by the Bankruptcy Code or any other
17   order entered by this court.
18         It IS FURTHER ORDERED that Debtor is expressly warned that, if he
19   fails to comply with the terms of this order or any other order of this
20   court, he may be subject to contempt sanctions, including the imposition
21   of monetary sanctions and/or the issuance of a warrant for his arrest by
22   the United States Marshals Service.
23                                           ###
24   cc:   Peter Szanto
           Chapter 7 Trustee
25
26


     Page 2 -   ORDER GRANTING TRUSTEE’S MOTION FOR CONTEMPT (DOC. 533)


                        Case 16-33185-pcm7   Doc 590   Filed 10/02/18
      AUTHORIZATION TO DISCLOSE FINANCIAL RECORDS AND TURNOVER ESTATE PROPERTY



To:          HSBC Bank USA
             HSBC Bank Australia Ltd
             HSBC Bank Singapore Ltd
             HSBC Foreign Exchange

Re:          Peter Szanto, Bankruptcy Case No. 16-33185-pcm7
             Arnot v. HSBC Bank, et al., Case No. 18-03029

SSN:         xxx-xx-xx-2357


You are hereby authorized and directed to furnish and release to Stephen P. Arnot, Chapter 7 Trustee for the
Estate of Peter Szanto (“Trustee”) any and all bank records, documents and other writings in your possession or
under your control concerning all of my accounts, whether open or closed, and whether held solely in my name or
jointly with another.

You are also authorized to communicate with the Trustee orally or in writing and to provide bank or financial
statements and/or reports concerning the matters addressed herein for the purpose of explaining or disclosing the
information requested relative to such accounts in which I may have an interest.

You are further authorized to turn over to the Trustee all funds in all bank and/or financial accounts with your
institution in my name solely, jointly with another.

All expense pertaining to the foregoing shall be paid by the party requesting the information pursuant to this
authorization and nothing herein shall be construed to make me liable for those costs.


                                                  ________________________________
                                                  Peter Szanto
STATE OF CALIFORNIA                )
                                   ) ss.
COUNTY OF __________               )

On this _____day of September, 2018, before me, a Notary Public, personally appeared the above named person
who acknowledged signing the above and foregoing instrument as a free act and deed.


                                           ______________________________
                                           Notary Public

My Commission Expires:




6570073.1A

                                                                                    Exhibit 1 - Page 1 of 4
                              Case 16-33185-pcm7       Doc 590      Filed 10/02/18
                                                                                                                                            HSBC Bank (Singapore) Limited


                                                                                             iii                  11
                                                         No e: II is mportant hal you read the Terms and Conditions and
                                                                                                                                                        Country/Territory Singapore

Application Form For                                     the Filling Notes befo e completing this loon. Any amendment                                   Application Date
                                                         made after the form is printed will not be captured in the hercodu.

1. ACCOUNT HOLDER INFORMATION

Debit Account Number                                                                           Currency / Account Type

2. PAYMENT DETAILS
                                                          Amount 6-11 In Remittance Currency                                             In Debit Account Currency
Remittance Currency

Amount in Words



Account to be Debited on (DDJMM/YYYY)

3. BENEFICIARY BANK DETAILS                                                          4. BENEFICIARY DETAILS

Bank Code Type
                    L
                                                                                     Account Number! IBAN
                                                                                                                         2231654977
                                                                                                                       Stephen Arnot, Ch. 7 Trustee for Peter Szanto
Bank Code                                                                            Beneficiary Account Name

Country/Territory
                                                                                     Beneficiary's Address
                                                                                                                        PO Box 1963
                                                                                     Beneficiary's Address
Bank Name
                   Associated Bank                                                   City
                                                                                                                         Lake Oswego
                                                                                                                         Oregon
                                                                                     Province
Beneficiary Bank's Address
                           PO Box 19097
                                                                                                                         97035
                                                                                     Postcode
Beneficiary Bank's Address
                                                                                                                         USA
                                                                                     Country
City
                               Green Bay                                             Message to Beneficiary

Province
                               Wisconsin
Postcode
                               54307-9097                                            Purpose of Payment

                                                                                     6. FUND TRANSFER CHARGES
Message to
Beneficiary Bank                                                                     Local / Overseas Charges


 5. INTERMEDIARY/CORRESPONDENT BANK (IF APPLICABLE)                                  This box is used for printing of the automatically generated barcode only, and It should be kept
                                                                                     unaltered and unmarked.
Bank Code Type

Bank Code

Country/Territory

Bank Name
                                                                                 J
Address

 Address

City

 Province

 Postcode

 7. FOREIGN EXCHANGE DETAILS (OPTIONAL)
 Exchange Rate

 Foreign Exchange Contract Number

 S. CUSTOMER AUTHORISATION
   I /We have read the Terms and CondiLonsand agree to be bound by them.




   Signature(s)


                        Peter Szanto
   Name of Debit
   Account Holder

   Email Address
                        szanto.pete@gmail.com
       Print & Validate Form                Save                   Clear




HSBC Bank (Singapore) Limited (Company Registration No. 201420624K)
                                                                                                                                                   Exhibit 1 - Page 2 of 4
                                                                                                                                                                   GPS004 Ver.:1-1708

                                          Case 16-33185-pcm7                                 Doc 590                   Filed 10/02/18
1. Before using this Smartform
 1.1 Ensure that you are using the latest version of this Smartform, available on your local HSBC Internet Website.
 1.2 Ensure that you have Adobe® Acrobat® Reader® version 9.0 or above. To obtain the most recent version, please visit www.adobe.com.
 1.3 Ensure that you have read and understood the Terms and Conditions before you complete, sign and submit the Smartform. Terms and Conditions can be viewed by clicking
      on the `Terms and Conditions' hyperlink in Section 8, and are also available at your local HSBC website or branches.

2. Filling in this Smartform
  2.1 Type and complete all mandatory fields to ensure your instructions are properly captured in the auto-generated barcode upon printing (except for the signature in the
       Customer Authorisation Box in Section 8, which should be affixed in ink).
  2.2 Ensure the originating country/territory stated in the field "Country / Territory" is correct.
  2.3 Choose the type of payment (i.e. Telegraphic Transfer or Local Interbank Funds Transfer) under the field "Application Form For. All mandatory fields will then be highlighted
       automatically.
  2.4 Specify the payment date in the field "Account to be Debited on". The payment will be processed on that specified date if it is received before the daily cut-off time.
  2.5 Payment amount is auto-generated in words after the numeric value is inputted.
  2.6 Please note that for payments in foreign currency, there are additional requirements depending on the payment currency and/or the country of remittance. For example, for
       funds transfer in Euro to European Union (EU) and European Economic Area (EEA), BIC (In Section 3) and IBAN (In Section 4) must be provided.
  2.7 Email address will only be used for correspondence in respect of this Telegraphic Transfer/Local Interbank Funds Transfer instruction.

3. Saving and printing this Smartform
  3.1 After inputting all mandatory fields, click "Print & Validate Form" to print the completed Smartform with the auto-generated barcode. Do not use the print option button from
       the toolbar as this will not validate your completion of the Smartform and no barcode will be generated.
  3.2 Print the form using a laser printer with at least 600 dpi resolution in its actual size (A4), which has been preset in the Smartform settings. Printing by other types of printer
       (e.g. ink jet) where the ink may smudge is not recommended.
  3.3 Should you wish to save the completed Smartform for future usage, click the "Save" button. Please be reminded to check that there have been no version changes and the
       saved form is in the format of the latest version of the Smartform.

4. SignIng and submitting this Smartform
  4.1 Sign the printed form (with the auto-generated barcode) with a black or blue ball-point pen (and apply the company stamp where required).
  4.2 Keep the barcode areas on the Smartform as printed. Do not alter, smudge or distort the barcode.
  4.3 Do not write on or make any amendment(s) to the printed Smartform. Without prejudice to any provisions in the Terms and Conditions, written instructions and amendments
       on the printed Smartform may not be processed by the Bank.
  4.4 Submit the completed form in hard copy to any HSBC branch within the originating country/territory indicated in 'Country I Territory' on the form.
  4.5 Without prejudice to any provisions in the Terms and Conditions, HSBC reserves the right not to process any Telegraphic Transfer/Local Interbank Funds Transfer with or
       without notice if this Smartform is not accurately and properly completed, including, without limitation, the addition of any special instruction by a Customer that is not
       provided for in the fields set out in this Smartform.




HSBC Bank (Singapore) Limited (Company Registration No. 201420624K)
                                                                                                                                            Exhibit 1 - Page 3 of 4
                                             Case 16-33185-pcm7                             Doc 590              Filed 10/02/18
                                                                                  Transfer of Funds Application
HSBC 41D
Country        Australia                        Fund Transfer Method

Language                                        Application Date


 ACCOUNT HOLDER DETAILS
Account Name              Peter Szanto                  Customer Type

Debit Account Number                                    Currency

Your Reference                                          Telephone

 PAYMENT DETAILS
Remittance Currency        U.S. Dollars                 Amount El Remittance Currency                          N/A

Amount Debited On                                                    E Debit Account Currency N/A
Amount In Words


Purpose of Payment         Close out account
Fund Transfer Charges                                   Account for Debiting Charge




Is this Payment on behalf of a Third Party?                      1
                                                                 Address   Address
                                                                           Address
Ordering Party Name
                                                                           City
Account Number / IBAN
                                                                           Province                        Postcode
or Unique Identifier
                                                                           Country

 BENEFICIARY DETAILS
Beneficiary Full Name    Stephen P. Arnot                                  Address     PO Box 1963
Account Number / IBAN
                         2231654977                                        Address
Beneficiary                                                                City         Lake Oswego
Message                                                                    Province     Oregon Postcode                  97035
                                                                                         USA

Beneficiary Bank Name
                          Associated Bank                                  Address       PO Box 19097
Bank Code Type                                                    a)       Address
                                                                  Ca
Bank Code
                                                                  0
                                                                  -0 City                Green Bay
                                                                                                 Postcode 54307-9097
Beneficiary                                                          Province
                                                                                         WI
Bank
Message
                                                                           Country       USA

 INTERMEDIARY BANK DETAILS — Optional            CUSTOMER(S)/AUTHORISED SIGNATURE
Bank Code Type                                  DThis funds transfer instruction ("Instruction") is governed by the terms of your
                                                applicable account conditions. The Bank will act solely on the information provided
Bank Name /                                     in the boxes set out in the Instruction and only on choices from drop-down menus.
Code                                            Any handwritten or other changes to the form shall be disregarded and not be part
                                                of the Instruction.
    Address
                                                 Signature                                         Signature
 (,) Address
 cn
 22 City
-0
< Province                    Postcode           Bank use only                                     Stamp              Stamp
                                                PPC completed    •          Call back required[]
    Country




                                                                                                       Exhibit 1 - Page 4 of 4
                               Case 16-33185-pcm7    Doc 590                 Filed 10/02/18
